Citation Nr: 0424184	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-15 892	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1995.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a January 1996 decision by the RO in 
Columbia, South Carolina, that, in pertinent part, denied the 
veteran's claim for service connection for the residuals of 
cold injury.

This issue was previously before the Board in November 1998, 
when it was remanded to the RO for further development.  The 
matter was returned to the Board in June 2004.

For the reasons discussed below, this appeal is being 
REMANDED for further action via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In April 2004, before this appeal was re-certified to the 
Board, the veteran submitted a VA Form 9 ("Appeal to Board 
of Veterans' Appeals") wherein he requested  "a BVA hearing 
in Washington, DC."  The requested hearing was scheduled for 
September 28, 2004.  However, on August 5, 2004, the Board 
received a communication from the veteran indicating that he 
would not be able to appear for the hearing in Washington, 
and asking that he instead be scheduled for a video-
conference hearing at the RO in Columbia, South Carolina.  In 
light of the veteran's request, a remand is required.  
38 C.F.R. §§ 19.9, 20.700(e), 20.702(c) (2003).

For the reasons stated, this case is REMANDED via the AMC for 
the following actions:

The veteran should be scheduled for a BVA 
video-conference hearing at the RO in 
Columbia, South Carolina.

After the veteran and his representative have been given an 
opportunity to appear at the hearing, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


